DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8 are allowable. The claims are allowable over the “closest” prior art Yi et al. (US 2018/0030567) (Yi) and Arai (US 2019/0048446).
Yi teaches a steel sheet for hot stamping ([0002]). The microstructure of the stamp sheet comprises, by volume, 7% to 32% of retained austenite, 10% or less (inclusive of 0%) of ferrite, with the balance being martensite and further containing 2% or less of carbides ([0050]).
However, Yi does not teach or suggest the claimed chemical composition or a region in which an average grain average image quality (GAIQ) value in a unit grain is 60,000 or more is 30 area% or more, as presently claimed. Additionally, as noted in the Remarks filed 06/10/2022 at pages 8-9, Yi teaches cooling and heating conditions significantly different from those disclosed in the instant application and there is no reason to expect the average GAIQ value as claimed. 
Arai teaches a hot worked steel material having a chemical composition including all the claimed elements. Each of the alloying elements in the steel material are within a range which overlap the presently claimed range. Arai further teaches the volume ratio of tempered martensite in the microstructure is 90% or more ([0101). 
However, Arai does not teach or suggest a region in which an average GAIQ value in a unit grain is 60,000 or more is 30 area% or more, and a number density of carbides having a circle equivalent diameter of 0.20 µm or more is 50/mm2 or less. Further, Arai teaches cooling and heating conditions significantly different from those disclosed in the instant application and there is no reason to expect the average GAIQ value or the number density of carbides having a circle equivalent diameter of 0.20 µm or more as claimed.
Thus, Yi and Arai, either alone or in combination, does not teach or suggest the present invention.
Further, Applicant’s amendments overcome the 35 U.S.C. 112(b) rejections or record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784